EXHIBIT 10.2

Amendment to Development and Manufacturing Terms and Conditions
This Amendment to Development and Manufacturing Terms and Conditions (this
“Amendment”) is made and entered into as of September 30, 2014 by and among
NewLink Genetics Corporation, a Delaware corporation (“Customer”), and WuXi
AppTec, Inc., a Delaware corporation (“WuXi AppTec,” and collectively with the
Customer, the “Parties”).
Background
A.The parties hereto entered into that certain Development and Manufacturing
Terms and Conditions, dated as of June 19, 2014 (the “Agreement”).


B.The parties desire to amend the Agreement to update certain provisions
regarding the incorporation of Work Orders (as defined in the Agreement) into
the Agreement.
Amendment
For and in consideration of the mutual promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Amendment hereby agree as
follows:
1.Amendment. The second sentence of Section 1 of the Agreement is hereby amended
and restated in its entirety to read as follows:
“Upon mutual agreement and execution of a Work Order by both Parties, the terms
and conditions of this Agreement shall be incorporated into such Work Order
(regardless of whether such Work Order contains language effecting such
incorporation).”


2.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws in the State of New York, without regard to its choice of law
provisions.


3.Counterparts. This Amendment may be executed by facsimile or electronic
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


4.Severability. If any one or more of the provisions of this Amendment shall for
any reason be held to be illegal or unenforceable, such invalidity or
unenforceability shall not affect any other provision of this Amendment or the
validity or enforceability of such provision. The unenforceable provision shall
be treated as severable and the remaining provisions shall nevertheless continue
in full force and effect, giving maximum effect to the intent of the Parties in
entering this Amendment.


5.Continued Effectiveness of the Agreement. Other than as set forth in this
Amendment, all of the terms and conditions of the Agreement shall continue in
full force and effect.










[Signature Pages Follow]






--------------------------------------------------------------------------------

EXHIBIT 10.2



In Witness Whereof, the parties hereto have executed this Amendment to
Development and Manufacturing Terms and Conditions as of the date set forth in
the first paragraph hereof.
NewLink Genetics Corporation
By:
/s/ Nicholas Vahanian
Nicholas Vahanian, M.D.
President and Chief Medical Officer





WuXi AppTec, Inc.
By:
/s/ W. Alan Moore
W. Alan Moore
Vice President, Strategic Accounts & Cell Manufacturing



    
















